﻿Let me at the outset
express our deepest condolences to the families of the
victims of Monday’s tragic accident in Queens, New
York.
I am particularly pleased to see Mr. Han Seung-
soo guiding the General Assembly during this session.
I wish to assure him of my delegation’s fullest support
in all his endeavours. I would like also to extend my
32

congratulations to Mr. Kofi Annan on his election to a
second term of office as Secretary-General.
It is also with great satisfaction that we join other
speakers in congratulating Mr. Kofi Annan on having
been awarded the Nobel Peace Prize. We are proud that
the one hundredth Nobel Prize also honoured the
United Nations as a whole. As rightly pointed out by
the Secretary-General, this “challenges us to do more
and to do better”. It is our responsibility to ensure that
the Organization is at the forefront of efforts to achieve
peace and security in the world.
This year Lithuania is celebrating the tenth
anniversary of its membership in the United Nations.
On 17 September 1991, our nation proudly watched as
the Lithuanian flag was raised for the first time at the
United Nations.
In the 10 years that have elapsed, we have seen a
rapid transformation in the world order. The world
around us has shrunk with incredible speed. The
benefits accruing from globalization have made us
more dependent upon each other and thus more
vulnerable to complex phenomena that affect the
stability and security of our societies.
Terrorism does not recognize national borders. It
spills over into international terrain, no matter how
ingenious the defences are that have been put in place.
Only through the common efforts of the international
community will it be possible to create successful
defence mechanisms. Indeed, on 11 September, the
world grasped the sheer magnitude of the defences that
will be required.
Terrorism is closely linked to extreme poverty,
marginalization, human rights violations, ethnic strife,
the proliferation of arms and drug trafficking. Thus, it
is essential in the long term to devise and carry out an
anti-terrorism policy that is inclusive and spans all
regions and continents.
I wish to express once again from this rostrum my
nation’s strong condemnation of terrorist actions and to
reaffirm our solidarity with the people of the United
States. We are determined to stand alongside the
international community in combating terrorism. In the
immediate aftermath of the terrorist attacks, Lithuania
supported the actions taken by the European Union and
the North Atlantic Alliance, including the decision of
the North Atlantic Treaty Organization (NATO) to
invoke article 5 of the Washington Treaty. My
Government has decided to grant permanent diplomatic
clearance for the overflight and landing of United
States Government aircraft.
An important step aimed at combating and
preventing terrorism was the adoption of an
unprecedented Security Council resolution: resolution
1373 (2001). Now it is up to Governments to act
without delay in following through the detailed
requirements of the resolution.
The General Assembly should also make its own
contribution, first of all, by speeding up its work on the
draft comprehensive convention on international
terrorism.
Domestic legal steps to be taken by Member
States include ratification of the 12 United Nations
multilateral instruments directly designed for the
suppression of terrorism. Lithuania has already stepped
up its efforts to accede to the remaining five
Conventions.
In this endeavour, the experience and practice of
other international bodies in the fight against terrorism
should not be forgotten. For instance, the Council of
Europe has successfully elaborated a number of
treaties, such as the European Convention on the
Suppression of Terrorism, the European Convention on
Extradition and its Protocols, and so on. The
experience of this regional organization could also be
used in the field of crime prevention, money-
laundering and corruption. It is noteworthy that
instruments of the European treaty system are also
open to non-member States.
Just last week — meeting in Warsaw at a
conference of heads of State of Central and Eastern
Europe on the common fight against terrorism — 17
leaders from the region, including from my own
country, adopted a declaration on cooperation in the
combat against terrorism and a plan of action against
terrorism. It is aimed at improving cooperation among
intelligence, customs and police services and cracking
down on money-laundering and drug trafficking.
The challenges posed by a globalized world are
multifarious and interrelated. They require diverse and
versatile actions. Therefore, due consideration and
resources should be devoted to the problems of arms
control and disarmament, as well as to poverty
eradication and sustainable development.
33

In this regard, I would like to note the resolution
adopted just a few weeks ago by the First Committee
on multilateral cooperation in the area of disarmament
and non-proliferation and on global efforts against
terrorism. It puts a clear focus on multilateral efforts to
combat international terrorism and fight proliferation.
The results of the Comprehensive Nuclear-Test-
Ban Treaty (CTBT) article XIV Conference have
rekindled the hope that widespread concerns about the
delayed entry into force of the Treaty will be taken into
account. We also hope that the implementation of the
13 steps agreed upon at the 2000 Review Conference
of the Treaty on the Non-Proliferation of Nuclear
Weapons (NPT) will not be put on hold. Likewise,
intensive bilateral consultations between the United
States and the Russian Federation on a new strategic
framework will, it is hoped, foster a common
understanding and provide a basis for deep reductions
in all classes of nuclear weapons, consistent with the
commitments under article VI of the NPT.
Strengthening the Biological and Toxin Weapons
Convention also remains an urgent priority.
The 2001 Conference on the Illicit Trade in Small
Arms and Light Weapons in All Its Aspects has yielded
a Programme of Action, a strategy and the political
momentum to deal with the proliferation and misuse of
small arms. There needs to be a follow-up process to
tackle their brokering, marking and transportation and
to build upon the measures agreed thus far. In the
meantime, we believe that the strict implementation of
the Programme of Action will bring about a real
change at the end of the day.
History has proved that democratic, prosperous
States provide the most favourable environment for
human activities. The United Nations should therefore
continue its efforts to promote democratization and
sustainable development. I would also like to
underscore the need to pay even greater attention to the
promotion and protection of human rights.
Today we face the challenges of a globalized
world, which are the result of rapidly developing
technologies and human negligence. These challenges,
although not as evident as open military conflicts, are
no less threatening. A devastated and deteriorating
environment could cause conflicts of an unprecedented
scale.
No effort should be spared to free people from the
dehumanizing conditions of extreme poverty.
Assistance, new trade arrangements and debt relief
should be complemented by firm commitments to
poverty reduction, economic equality and measures to
support education; they should be reflected first and
foremost in the national policies of individual States
and, at the same time, on the agendas of international
organizations. In this regard, we commit ourselves to
ensuring successful preparation for the International
Conference on Financing for Development and the
World Summit on Sustainable Development.
The Summit, in Johannesburg, should make
concrete contributions to the eradication of poverty and
the promotion of sustainable modes of production and
consumption. In this regard, the Government of
Lithuania, in its domestic policy, aims at economic
development that does not harm the overall quality of
the environment. Priority is given to promoting
investment aimed at the prevention of pollution,  the
use of clean fuel and energy sources and the
introduction of low-waste and other progressive
environmental technologies.
The International Conference on Financing for
Development should focus on better mobilization and
more effective use of financial resources and find ways
for more efficient cooperation between all development
actors. The meeting will set strategic goals of policy
coherence in order to integrate into the world economy
countries with differing levels of economic
development. The Bretton Woods institutions and the
private sector should play important roles in the
development process.
The events of 11 September have proved how
fragile international security can be. Moreover, in
defence of our common values — freedom, democracy
and openness — no nation can idly stand by or act
unilaterally. Every nation must pull its own weight in
contributing to regional and international stability.
Strengthening dialogue and understanding among
nations and civilizations should also remain in the
forefront of our thinking. Better understanding and
identified common values will foster trust and
tolerance among people, preventing the spread of
fanaticism, violence and terrorism. Lithuania made its
contribution to these goals by hosting the International
Conference on Dialogue among Civilizations in April
this year.
It is of crucial importance to Lithuania to
participate actively in international organizations and
34

to contribute to peacekeeping efforts. We have
continued to provide our civilian police officers to
United Nations peacekeeping operations through the
United Nations Standby Arrangements System. Our
troops have been serving in the Balkans since the very
beginning of the international engagement in that
region. Just a few days ago, a Lithuanian medical
squad, a small, but much-needed contribution to the
United Nations, was placed under the Standby
Arrangements System. Shortly, Lithuania will submit
its application for full-fledged membership in the
United Nations Standby Forces High-Readiness
Brigade.
Membership in the European Union and the North
Atlantic Treaty Organization will solidify our region’s
institutional, economic and security ties. Lithuania is
sparing no effort in preparing for the challenges of a
unified pan-Atlantic family of democracies. The work
of the Vilnius 10 group, initiated a few years ago and
launched in Vilnius, is proof of the ability of the
region’s States to promote transparency, partnership
and common values.
At the subregional level, Lithuania stresses
practical cooperative efforts to promote democratic and
economic transformation throughout the region. Over
the last decade, our engagement with Poland has
become a close partnership. Dynamic trilateral Baltic
cooperation has become part of broader Baltic-Nordic
cooperation. Excellent cross-border cooperation with
the Kaliningrad region has given rise to many dynamic
developments.
Just a couple of days ago, on 8 November,
Lithuania assumed the chairmanship of the Committee
of Ministers of the Council of Europe. The Council of
Europe, based on the common values of pluralist
democracy, human rights and the rule of law, already
has a history of cooperation with the United Nations
and its agencies, most notably in the field of human
rights. Recent joint efforts by the United Nations, the
Organization for Security and Cooperation in Europe
and the Council of Europe to facilitate recovery of
South-Eastern Europe have proved to be of the utmost
significance for the people of the region, and have
opened a new chapter of cooperation between these
organizations.
During its chairmanship, Lithuania will seek to
stimulate dialogue between the Council of Europe and
the United Nations and its specialized agencies. We
encourage a regular exchange of views on issues
related to the fight against and prevention of terrorism,
organized crime and money-laundering. Intensive
coordination with regard to setting standards for
pluralist democracy and respect for human rights will
also be promoted.
In the work of the Council of Europe, the
Lithuanian chairmanship will focus mainly on fighting
terrorism, supporting the enlargement process of the
Council of Europe, promoting regional cooperation and
ensuring the effective functioning of the organization.
With the aim of building a modern pan-European
society, we will keep working to establish a wider
European identity, sharing the best practices of the
Council of Europe with other organizations and States,
and strengthening the impact of the Council of Europe.







